IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                   : No. 720
                                         :
APPOINTMENT TO ORPHANS’                  : SUPREME COURT RULES
                                         :
COURT PROCEDURAL RULES                   :
                                         :
COMMITTEE                                :




                                      ORDER


PER CURIAM



         AND NOW, this 14th day of December, 2016, the Honorable Emil A. Giordano,

Northampton County, is hereby appointed as a member of the Orphans’ Court

Procedural Rules Committee for a term of three years commencing January 1, 2017.